Citation Nr: 1402053	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating greater than 10 percent for osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from 
a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for osteoarthritis of the right knee, as secondary to service-connected left knee arthroplasty with history of arthritis, medial meniscectomy, and arthrotomy.  The right knee disability was assigned an initial 10 percent disability evaluation.  A Travel Board hearing was held at the RO in April 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In addition to the paper claims file, there is a paperless electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of Virtual VA (VVA) reveals that an October 2012 rating decision denied service connection for gastric ulcers, claimed as due to medication prescribed by VA for service-connected knee disabilities, and also denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran was notified of that decision by RO letter dated October 19, 2012.  

A review of the Virtual VA paperless claims processing system also reveals that an RO letter dated May 31, 2013, to the Veteran acknowledged receipt of a "written disagreement" with the October 2012 decision.  The Veteran's claim file does not contain any notice of disagreement (NOD) with the October 2012 rating decision.  Nor does Virtual VA contain an electronic copy of any such NOD.  It is not clear from a review of the record if the Veteran disagreed with a denial of one or both of the claims adjudicated in October 2012.  Accordingly, on remand, the appellate status of these claims must be clarified by the RO/AMC.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and Archbold v. Brown, 9 Vet. App. 124, 130 (1996); Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9 (2013).  

The issue of entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected osteoarthritis of the right knee is more disabling than initially evaluated.  He had right knee arthroscopy with partial lateral meniscectomy at a VA Medical Center in November 2009.  

At the April 2011 Board hearing, the Veteran testified that he had constant right knee pain.  He had retired from the U.S. Postal Service as a letter carrier due to his left knee replacement.  See Board hearing transcript dated April 1, 2011, at pp. 3.  He had been scheduled for a right knee replacement but it had been cancelled because he had an infection of his gums and it was to be rescheduled.  His right knee would give way.  Id., at pp. 4.  He received both VA and private treatment for his right knee.  Id., at pp. 5.  However, not all records from that physician were on file.  The record was to be held open for 30 days to allow the Veteran and his representative to obtain those records and file them with VA.  Id., at pp. 7.  He was receiving Social Security Administration (SSA) disability benefits because of his bilateral knee disabilities (records of which are on file).  Id., at pp. 8.  His most recent VA examination of his right knee had been in January 2011.  He had not been treated by VA for his right knee since that time but his right knee replacement originally had been scheduled after the January 2011 VA examination.  Id., at pp. 9.  He was not now able to stand for a prolonged time or walk a long distance.  Id., at pp. 10.  

Following the hearing, a statement was received from a physician of the Cummings Health Care Center dated March 28, 2011, that the Veteran's right knee pain was constantly worsening, together with a waiver of initial RO consideration of that evidence, dated April 1, 2011, and any other evidence received by VA prior to May 1, 2011.  Additional private clinical records were received by VA on April 24, 2011.  These records are covered by the waiver of initial RO consideration dated April 1, 2011.  

The additional private clinical records include a January 2010 right knee X-ray which revealed moderate osteoarthritic degenerative changes of the right knee.  However, X-rays at the time of the July 2010 VA examination revealed moderate to marked degenerative joint disease (DJD), which suggests a rapid deterioration in the Veteran's service-connected right knee disability.  As to this, the Veteran testified that his most recent VA examination was in January 2011.  No report of any such examination is contained in the claims file.  Nor is an electronic copy of any such examination contained in Virtual VA.  Thus, on remand, appropriate action must be taken to confirm that a VA examination was conducted in January 2011 and an examination report either must be placed in the claims file or an electronic copy added to Virtual VA.  

Also, there are no VA treatment records of the Veteran since October 6, 2010.  In light of his testimony of having received VA treatment, all such records since that time should be obtained.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As noted above, a review of Virtual VA also reveals that an RO letter dated May 31, 2013, to the Veteran acknowledged receipt of a "written disagreement" with the October 2012 decision.  The claims file does not contain any NOD with the October 2012 rating decision.  Nor does Virtual VA contain an electronic copy of any such NOD.  In as much as there were two claims denied by the October 2012 rating decision, i.e., service connection for gastric ulcers and entitlement to TDIU, it is not clear if the Veteran disagreed with a denial of only one of these claims or both claims.  It is not clear from a review of the record if the Veteran disagreed with a denial of one or both of the claims adjudicated in October 2012.  Accordingly, on remand, the appellate status of these claims must be clarified by the RO/AMC.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected osteoarthritis of the right knee since his separation from active service.  Obtain all VA treatment records which have not been obtained already, to include any records dated since October 6, 2010.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for VA orthopedic examination to determine the current severity of his service-connected disability of the right knee.  The Veteran's claims file should be available to and reviewed in conjunction with the examination.  All indicated tests, studies and X-rays should be performed.  The report should set forth all objective findings regarding the right knee, including complete range of motion measurements.  The examiner must indicate whether there is any recurrent subluxation or lateral instability in the right knee.  If there is subluxation and/or lateral instability, the examiner should characterize its degree.  In this regard, the terms "severe," "moderate," and "slight" are the preferred adjectives.  The examiner should comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of the right knee, and the extent and nature of any additional impairment from any of these, as well as during any flare-ups.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's higher initial rating claim for osteoarthritis of the right knee.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

5.  Take appropriate action to determine whether the Veteran has filed a notice of disagreement as to the claims adjudicated by the October 2012 rating decision.  If an NOD has been received by VA, then a copy of this NOD should be associated with the Veteran's claims file.  If an NOD has been received by VA, then the RO also must issue an SOC.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

